 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMPLOYERS MUTUAL CASUALTY             No. 1:19-cv-00544-DAD-JLT
      COMPANY and ILLINOIS EMCASCO
12    INSURANCE COMPANY,
13                  Plaintiffs,             ORDER GRANTING PLAINTIFFS AND
                                            COUNTER-DEFENDANTS’ MOTION FOR
14           v.                             SUMMARY JUDGMENT
15    NORTH AMERICAN SPECIALTY              (Doc. No. 31)
      FLOORING, INC., SPORTS
16    SURFACING, INC., S.C. ANDERSON,
      INC., and KOSTER AMERICAN
17    CORPORATION dba KOSTER USA,
18                  Defendants.
19    NORTH AMERICAN SPECIALTY
      FLOORING, INC. and SPORTS
20    SURFACING, INC.,
21                  Counter-Claimants,
22           v.
23    EMPLOYERS MUTUAL CASUALTY
      COMPANY and ILLINOIS EMCASCO
24    INSURANCE COMPANY,
25                  Counter-Defendants.
26
27   /////

28   /////
                                            1
 1          This matter is before the court on the motion for summary judgment brought by plaintiffs

 2   and counter-defendants Employers Mutual Casualty Company and Illinois Emcasco Insurance

 3   Company (collectively, “EMC” 1). (Doc. No. 31.) A hearing on the motion was held on

 4   December 3, 2019. Attorney Lisa Darling-Alderton appeared telephonically on behalf of EMC,

 5   and attorney Arthur Grebow appeared telephonically on behalf of defendants and counter-

 6   claimants North American Specialty Flooring and Sports Surfacing, Inc. (collectively, “Sports

 7   Surfacing” 2). Having considered the parties’ briefs and oral arguments, and for the reasons set

 8   forth below, the court will grant EMC’s motion for summary judgment.

 9                                           BACKGROUND

10          In this declaratory relief action EMC seeks a declaration from this court that, as a matter

11   of law, the damages sought against Sports Surfacing by a third-party in an underlying state court

12   action are not covered under the insurance policies EMC issued to Sports Surfacing, and that

13   EMC therefore has no duty to defend or indemnify Sports Surfacing in that underlying state court

14   action. (See Doc. No. 2.) Sports Surfacing counter-claims that EMC has a duty to defend and

15   indemnify it in the underlying action pursuant to the insurance policies that EMC issued it and

16   seeks a declaration stating as much. (See Doc. No. 16.)

17          The material facts of this case are undisputed and, as relevant to the pending motion, are

18   set forth below.

19

20   1
       As confirmed at the December 3, 2019 hearing on the pending motion, plaintiff Illinois
     Emcasco Insurance Company is a subsidiary of plaintiff Employers Mutual Casualty Company.
21   Some of the insurance policies at issue here were issued by Illinois Emasco Insurance Company,
22   and others were issued by Employers Mutual Casualty Company. As further confirmed at the
     December 3, 2019 hearing, there is no material difference between the policies issued by Illinois
23   Emasco Insurance Company and those issued by Employers Mutual Casualty Company.
     Accordingly, the court will refer to these two plaintiffs collectively as “EMC” and the policies
24   issued by them as the “EMC insurance policies.”
25   2
       According to the complaint in this action, as well as the complaint filed in the underlying state
26   court action, North American Specialty Flooring formerly did business as “Sports Surfaces.” (See
     Compl. at 12–13; 31-2 at 444.) As confirmed at the December 3, 2019 hearing on the pending
27   motion, “Sports Surfaces” is the same entity as defendant Sports Surfacing, Inc. Accordingly, the
     court will refer to defendants North American Specialty Flooring and Sports Surfacing, Inc.
28   collectively as “Sports Surfacing.”
                                                       2
 1   A.     The Relevant Parties.

 2          Defendant Sports Surfacing is a contractor that “install[s] flooring and related products,

 3   including rubber sports flooring.” (Doc. No. 31 at 7.) EMC provided insurance coverage to

 4   Sports Surfacing under various insurance policies (collectively, the “EMC insurance policies”).

 5   (Doc. No. 2 (“Compl.”) at 2–3.) EMC is moving for summary judgment against each named

 6   defendant, but only Sports Surfacing has opposed the motion. Other named defendants—such as

 7   defendants S.C. Anderson, Inc. (“Anderson”) and Koster American Corporation dba Koster USA

 8   (“Koster”)—do not oppose the pending motion for summary judgment. Moreover, several

 9   entities who were initially named as defendants in this action have been dismissed after agreeing

10   to be bound by the outcome of this litigation. (See Doc. Nos. 23, 27.) Included amongst that

11   group are Roy’s Flooring, Inc. and Jose Roy Garcia, formerly dba Roy’s Flooring, (collectively

12   “Roy’s Flooring”) who were subcontracted into the project that gave rise to the underlying

13   lawsuit, as well as Navigators Insurance Company (“Navigators”), an insurance company that

14   insured Roy’s Flooring. (Compl. at 12–13; Doc. No. 31-2, Ex. A) (Stipulation of Facts and

15   Evidence Admissible for Cross Motions for Summary Judgment3 (“UF”) at ¶¶ 22, 23; Doc. Nos,

16   23, 27.)

17   B.     The Facts Giving Rise to the Underlying State Court Action.

18          On May 15, 2017, defendant Anderson, a general contractor, entered into a written

19   contract with California State University, Bakersfield (“CSU Bakersfield”) for a construction

20   project referred to by the parties as the “Student Recreation Center project.” (UF at ¶ 22; see also
21

22
     3
        The parties have filed a “Stipulation of Facts and Evidence Admissible for Cross Motions for
     Summary Judgment.” (See Doc. No. 31-2, Ex. A.) However, only EMC has moved for summary
23   judgment, and no other such motion is pending before the court in this action. Nevertheless, the
     parties agree that the facts that they have stipulated to are undisputed. (Doc. No. 31-2 at 6.)
24   Accordingly, the court construes the parties’ filing as a statement of undisputed facts and will
     hereafter to refer to that filing by the following abbreviation, “UF.” Moreover, EMC has attached
25   to the pending motion a separate statement of undisputed facts (see Doc. No. 31-1) as well as a
26   “Compendium of Evidence” in support of the pending motion (see Doc. No. 31-2, Exs. 1–23.) In
     its opposition, defendant Sports Surfacing does not dispute this evidence. Accordingly, the court
27   construes the facts contained within EMC’s separate statement of undisputed facts and
     “Compendium of Evidence” to be undisputed facts for the purposes of resolving the pending
28   motion.
                                                          3
 1   Doc. No. 31-2 at 259.) On June 18, 2007, Anderson entered into a written subcontract with Roy’s

 2   Flooring, whereby the latter agreed to “provide all labor, material, and equipment necessary to

 3   furnish and install wood flooring, rubber flooring, and sports flooring” for the Student Recreation

 4   Center project. (UF at ¶ 23.) At some point prior to the rubber flooring being installed in the

 5   Student Recreation Center’s fitness room, it was discovered that excessive moisture was passing

 6   through the concrete slab upon which the rubber flooring was to be installed, requiring the

 7   application of a concrete sealant. (Id. at ¶ 25.) On January 8, 2009, Roy’s Flooring entered into a

 8   written subcontract with defendant Sports Surfacing, whereby Sports Surfacing agreed to obtain

 9   and apply a specific sealant produced by defendant Koster. (Id. at ¶ 24.) Roy’s Flooring

10   subcontracted with Sports Surfacing because Roy’s Flooring was not a “certified” installer of

11   Koster products and Sport Surfacing asserted that it had the proper certification. (Id.; see also

12   Doc. No. 31-2 at 260.) On July 15, 2009, Anderson and Roy’s Flooring executed a “change

13   order,” whereby Roy’s Flooring agreed to “provide all labor, material, and equipment necessary

14   to install moisture sealer in” the fitness room and running track at the Student Recreation Center.

15   (UF at ¶ 23.) Sports Surfacing installed a concrete sealant product manufactured by Koster to the

16   concrete slab and then installed the rubber flooring. (Id. at ¶ 25.) The Student Recreation Center

17   project was completed on or about August 12, 2009. (Id. at ¶ 26.)

18          In or around February 2016, CSU Bakersfield notified defendant Anderson that the rubber

19   flooring in the Student Recreation Center’s fitness room had failed and needed to be removed and

20   replaced. (Id. at ¶ 27.) Thereafter, representatives from CSU Bakersfield, Anderson, Roy’s
21   Flooring, and Sports Surfacing (and possibly Koster) scheduled and conducted a meeting “to

22   discuss what needed to be done to effectuate repairs or replacement of the flooring.” (Doc. No.

23   31-2 at 265–66.) “It was determined at the meeting that core samples and analysis testing was

24   necessary in order to ascertain the cause of the failure, the extent of the damage[,] and the best

25   method for correcting the problem.” (Id. at 266.) After samples were taken and tests were

26   conducted, it was revealed that an insufficient layer of Koster sealant was applied, causing
27   moisture to permeate through to the floor and causing it to fail. (Id. at 261, 266.) “The only

28   recommended means to remedy the condition [wa]s to remove the floor and sealant, re-level the
                                                        4
 1   floor and replace the flooring.” (Id. at 261.)

 2           On November 8, 2016, counsel for Anderson reached out to Roy’s Flooring, Sports

 3   Surfacing, and Koster via letters to notify them that CSU Bakersfield “ha[d] made a final demand

 4   on Anderson to commence the requisite corrective action . . . and to do so during the next

 5   semester break scheduled for December 15, 2016 through January 22, 2017.” (Id. at 261–62,

 6   266.) Anderson in turn demanded that Roy’s Flooring and its subcontractors, including Sports

 7   Surfacing, “confirm [their] respective intent and ability to immediately proceed with the removal

 8   and replacement of the defective flooring during the suggested period noted above or to refund to

 9   Anderson all sums previously paid to [them] . . . for the defective flooring.” (Id. at 262.)

10   Anderson’s letter warned Roy’s Flooring and Sport Surfacing that their failure to timely comply

11   with its demand would result in Anderson “undertak[ing] its own corrective action through an

12   alternate subcontractor and suppliers and . . . seek[ing] to recover all expenses and damages

13   caused by [their] refusal to perform that corrective work . . . .” (Id.)

14           Ultimately, however, CSU Bakersfield removed and replaced the entire flooring in the

15   Student Recreation Center’s fitness room, and thereafter back-charged Anderson in the amount of

16   $229,345.71 for the costs that it incurred in doing so. (Id. at 395.) On July 19, 2017, Anderson

17   sent another letter to Roy’s Flooring, Sports Surfacing, and Koster, demanding that they

18   reimburse Anderson for the amount that CSU Bakersfield had back-charged it. (Id.) On October

19   24, 2017, Anderson informed Roy’s Flooring, Sports Surfacing, and Koster by way of another

20   letter that it had not received a response to its July 19, 2017 correspondence and that it planned on
21   filing a lawsuit against the subcontractors within the next ten days unless payment was received

22   by Anderson within that timeframe. (Id. at 398.)

23   C.      The Underlying State Court Action and Subsequent Tenders to EMC.

24           On November 16, 2017, defendant Anderson filed suit against Roy’s Flooring, Sports

25   Surfacing, and Koster in Kern County Superior Court, asserting claims for breach of contract,

26   breaches of express and limited liability, and negligence (the “underlying action” or “Anderson
27   Action”). (See Doc. No. 31-2, Ex. 18.) The complaint in the Anderson Action alleges that “core

28   samples, testing and analysis of the . . . Flooring were conducted . . . [and] [t]he results . . .
                                                          5
 1   determined that an insufficient layer of the Koster sealer was applied to the concrete floor of

 2   the . . . Fitness Room which allowed and caused moisture to permeate through to the floor

 3   causing the adhesive to fail to remain bonded to the rubber flooring.” (Doc. No. 31-2 at 448.)

 4   The state court complaint further alleges that “the primary causes of the above-described failure

 5   were . . . [t]he Koster sealer layer was not applied thick enough or continuous enough to perform

 6   as an effective moisture mitigation membrane [and] . . . the acrylic adhesive likely never cured

 7   effectively and did not develop initial bond strength.” (Id. at 452.) Anderson seeks

 8   compensatory damages in the sum of $229,345.71, an award of consequential, incidental, and/or

 9   other appropriate damages in amounts according to proof, and an award of costs of suit. (Id. at

10   461.)

11           On March 20, 2018, Sports Surfacing tendered the underlying action to EMC for a

12   defense and indemnification under the EMC insurance policies, and on April 12, 2018,

13   Navigators, as insurer for Roy’s Flooring, tendered Roy’s Flooring’s defense in the Anderson

14   Action to EMC, contending that Roy’s Flooring was an “additional insured” under the EMC

15   insurance policies issued to Sports Surfacing. (Doc. Nos. 31 at 20; 31-2 at 293.) By way of

16   letters dated August 8 and 17, 2018, EMC declined to defend both Sports Surfacing and Roy’s

17   Flooring in the Anderson Action. (See Doc. No. 31-2, Exs. 19 –21.) As relevant here, EMC

18   argued that, “[t]o the extent Anderson asserts any claims against [Sports Surfacing or Roy’s

19   Flooring in the Anderson Action], those claims are for the costs that [CSU Bakersfield] ‘back

20   charged’ to Anderson for the purpose of correcting [Sports Surfacing and/or Roy’s Flooring’s]
21   defective flooring work or products.” (Doc. No. 31-2 at 494, 515, 536.) EMC argued that these

22   costs are not for “property damage” as that term is defined in the EMC insurance policies. (Id.)

23   Moreover, EMC argued that, even if the costs incurred by CSU Bakersfield in removing and

24   replacing the defective flooring constituted “property damage” as that term is defined in the EMC

25   insurance policies, the “Damage to Your Product” and “Damage to Your Work” exclusions in

26   those policies also negate coverage. (Id. at 501–03, 516–17, 537–39.) Accordingly, EMC
27   requested that Sports Surfacing and Roy’s Flooring withdraw their coverage requests and

28   reserved all of its legal and equitable rights in connection with the matter, including its right to
                                                         6
 1   initiate a declaratory judgment action if necessary. (Id. at 507, 528, 551.)

 2   D.     The EMC Insurance Policies.

 3          EMC issued commercial general liability and commercial umbrella policies to Sports

 4   Surfacing (the “CGL policies” and the “umbrella policies,” respectively) (collectively, the “EMC

 5   insurance policies”).4 The EMC insurance policies were first issued in 2008 and renewed in

 6   2009, 2010, and 2011. (UF at ¶¶ 1–16.)

 7          1.      The CGL Policies.

 8          The CGL policies state in relevant part:

 9                  We will pay those sums that the insured becomes legally obligated
                    to pay as damages because of . . . “property damage” to which this
10                  insurance applies. We will have the right and duty to defend the
                    insured against any “suit” seeking those damages. However, we will
11                  have no duty to defend the insured against any “suit” seeking
                    damages for . . . “property damage” to which this insurance does not
12                  apply.
13   (Doc. No. 31-2 at 25, 89.) As relevant here, the CGL policies define “property damage” as

14                  Physical injury to tangible property, including all resulting loss of
                    use of that property. All such loss of use shall be deemed to occur at
15                  the time of the physical injury that caused it; or . . . Loss of use of
                    tangible property that is not physically injured. All such loss of use
16                  shall be deemed to occur at the time of the “occurrence” that caused
                    it.
17

18   (Id. at 39, 103.) The CGL policies, however, explicitly “do[] not apply to”:

19                  k. Damage To Your Product
                    “Property damage” to “your product” arising out of it or any part of
20                  it.
21                  l. Damage To Your Work
                    “Property damage” to “your work” arising out of it or any part of it
22                  and included in the “products-completed operations hazard.”
23   (Id. at 26–29, 90–93.) The CGL policies define “your product,” “your work,” and “products-

24   completed operations hazard” as follows:

25
     4
26     EMC issued CGL and umbrella policies to both defendants Sports Surfacing, Inc. and North
     American Specialty Flooring, Inc. A total of four CGL and four umbrella policies were issued to
27   each of these defendants. (See UF at ¶¶ 1–16.) The policies “were issued on the same coverage
     form” (Doc. No. 31 at 9, 12) and contain the same or similar language in the provisions that are
28   relevant to this action.
                                                      7
 1                  21. “Your product”:

 2                       a. Means:
                            (1) Any goods or products, other than real property,
 3                          manufactured, sold, handled, distributed or disposed of by:
                                (a) You;
 4                                                  ...

 5                       b. Includes:
                            (1) Warranties or representations made at any time with
 6                          respect to the fitness, quality, durability, performance or use
                            of “your product”; and
 7                          (2) The providing of or failure to provide warnings or
                            instructions.
 8
                    22. “Your work”:
 9
                         a. Means:
10                          (1) Work or operations performed by your or on your behalf;
                            and
11                          (2) Materials, parts, or equipment furnished in connection
                            with such work or operations.
12
                         b. Includes:
13                          (1) Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance or use
14                          of “your work,” and
                            (2) The providing of or failure to provide warnings or
15                          instructions.
                                                       ...
16
                    16. “Products-completed operations hazard”:
17
                         a. Includes all “bodily injury” and “property damage” occurring
18                       away from premises you own or rent and arising out of “your
                         product” or your work” . . . .
19

20   (Id. at 39–40, 103–04.)

21          2.      The Umbrella Policies.

22          EMC also issued Sports Surfacing “umbrella” policies, which provide that EMC “will pay

23   on behalf of the insured the ‘ultimate net loss’ in excess of the ‘retained limit’ because of . . .

24   ‘property damage’ to which this insurance applies.” (Id. at 166, 215.) In essence, these policies

25   are meant to provide coverage “when the ‘underlying insurance’ does not provide coverage or the

26   limits of any ‘underlying insurance’ have been exhausted.” (Id.) However, similar to the CGL

27   policies, the umbrella policies also contain language that EMC “will have no duty to defend the

28   insured against any ‘suit’ seeking damages for . . . ‘property damage’ to which this insurance does
                                                         8
 1   not apply.” (Id.) Moreover, like the CGL policies, the umbrella policies exclude from coverage

 2   “Damage to Your Product” and “Damage to Your Work.” (Id. at 132–140, 187–89.) The

 3   umbrella policies define “property damage,” “your product,” “your work,” and “products-

 4   completed operations hazard” in the same way as the CGL policies define these terms. (Id. at

 5   150–53, 199–202.) 5

 6   E.     This Action and the Pending Motion for Summary Judgment.

 7          On April 26, 2019, EMC commenced this declaratory judgment action as a response to

 8   Sports Surfacing and Navigators tendering the claims asserted against Sports Surfacing and Roy’s

 9   Flooring in the underlying action to EMC for defense and indemnity. (Doc. No. 1.) On June 4,

10   2019, Sports Surfacing answered and counterclaimed for declaratory relief, seeking a declaration

11   that the claims made against in the underlying action are covered under the terms of the EMC

12   insurance policies. (Doc. No. 16.) On October 4, 2019, EMC filed the pending motion for

13   summary judgment. (Doc. No. 31.) On October 22, 2019, Sports Surfacing filed its opposition,

14   and, on October 28, 2019, EMC filed its reply thereto. (Doc. Nos. 32, 34.)

15                                         LEGAL STANDARD

16          Summary judgment is appropriate when the moving party “shows that there is no genuine

17   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

18   Civ. P. 56(a).

19          In summary judgment practice, the moving party “initially bears the burden of proving the

20   absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387
21   (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party

22   may accomplish this by “citing to particular parts of materials in the record, including

23
     5
        The EMC insurance policies also contain provisions that expand coverage to include additional
24   insureds, provisions that Navigators relied on when it tendered Roy’s Flooring’s defense to EMC.
     As discussed in this order, however, the court concludes that EMC is not obligated to defend
25   Sports Surfacing in the underlying action pursuant to any of the EMC insurance policies. It
26   follows then, that if Sports Surfacing as the insured is owed no duty of defense by EMC, neither
     is any additional insured under the EMC insurance policies. Roy’s Flooring does not argue to the
27   contrary, and in fact has agreed to be bound by the outcome of this action. Accordingly, the court
     need not and will not review or analyze the additional insured provisions in the EMC insurance
28   policies.
                                                         9
 1   depositions, documents, electronically stored information, affidavits or declarations, stipulations

 2   (including those made for purposes of the motion only), admissions, interrogatory answers, or

 3   other materials” or by showing that such materials “do not establish the absence or presence of a

 4   genuine dispute, or that the adverse party cannot produce admissible evidence to support the

 5   fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). If the moving party meets its initial responsibility, the

 6   burden then shifts to the opposing party to establish that a genuine issue as to any material fact

 7   actually does exist. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 8   (1986). In attempting to establish the existence of this factual dispute, the opposing party may

 9   not rely upon the allegations or denials of its pleadings but is required to tender evidence of

10   specific facts in the form of affidavits, and/or admissible discovery material, in support of its

11   contention that the dispute exists. See Fed. R. Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11;

12   Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (“A trial court can only consider

13   admissible evidence in ruling on a motion for summary judgment.”). The opposing party must

14   demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome of the

15   suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W.

16   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the

17   dispute is genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the

18   nonmoving party. See Wool v. Tandem Computs., Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

19          In the endeavor to establish the existence of a factual dispute, the opposing party need not

20   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
21   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

22   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

23   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

24   Matsushita, 475 U.S. at 587 (citations omitted).

25          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

26   court draws “all reasonable inferences supported by the evidence in favor of the non-moving
27   party.” Walls v. Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is

28   the opposing party’s obligation to produce a factual predicate from which the inference may be
                                                         10
 1   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985),

 2   aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Undisputed facts are taken as true for purposes of a

 3   motion for summary judgment. Anthoine v. N. Cent. Counties Consortium, 605 F.3d 740, 745

 4   (9th Cir. 2010). Finally, to demonstrate a genuine issue, the opposing party “must do more than

 5   simply show that there is some metaphysical doubt as to the material facts . . .. Where the record

 6   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

 7   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

 8                                               ANALYSIS

 9          EMC moves for summary judgment, arguing that the undisputed evidence before the court

10   establishes that it owes no duty to defend or indemnify Sports Surfacing in the Anderson Action

11   because: (1) the damages claimed in the underlying action are not for “property damage,” as

12   defined by the EMC insurance policies; and (2), even if the damages claimed were for “property

13   damage,” the EMC insurance policies’ “Damage to Your Product” and “Damage to Your Work”

14   exclusions preclude coverage. (Doc. No. 31 at 24–31.) In opposition, Sports Surfacing contends

15   that: (1) because a potential for coverage exists under the EMC insurance policies, EMC is

16   obligated to defend it in the Anderson Action; and (2) this court should decline to exercise its

17   jurisdiction in this matter. (Doc. No. 32 at 6–14.)

18   A.     EMC is Not Obligated to Defend or Indemnify Sports Surfacing in the Anderson

19          Action.

20          1.      Choice of Law.
21          Because the EMC insurance policies do not contain “choice of law” provisions, and

22   because they were issued in the State of Illinois, the court must determine which state’s law

23   applies in resolving the pending motion. “In an ordinary diversity case, federal courts apply the

24   substantive law of the forum in which the court is located, including the forum’s choice of law

25   rules.” Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 919 (9th Cir. 1999). “In contract

26   law, California has two different choice-of-law tests, either of which may apply to this action.”
27   Costco Wholesale Corp. v. Liberty Mut. Ins. Co., 472 F. Supp. 2d 1183, 1197 (S.D. Cal. 2007).

28   The first choice-of-law test is California Civil Code § 1646, which states that “[a] contract is to be
                                                       11
 1   interpreted according to the law and usage of the place where it is to be performed; or, if it does

 2   not indicate a place of performance, according to the law and usage of the place where it is

 3   made.” See also Costco Wholesale, 472 F. Supp. 2d at 1197. The second choice-of-law test is

 4   the common law “governmental interest analysis,” under which the “the trial court may analyze

 5   the governmental interests of the various jurisdictions involved to select the most appropriate

 6   law.’” Genesis Ins. Co. v. BRE Properties, 916 F. Supp. 2d 1058, 1065 (N.D. Cal. 2013) (quoting

 7   Washington Mutual Bank, FA v. Superior Court, 24 Cal. 4th 906, 915, 103 (2001). However, a

 8   court need not apply either test where no material conflict exists between the laws of the states

 9   involved. See, e.g., Axis Reinsurance Co., 913 F. Supp. 2d at 800 (“[C]ourts need not engage in a

10   section 1646 choice-of-law analysis where there is no material conflict between the laws of the

11   states involved.”); M.D. Sass Inv’rs Servs., Inc. v. Reliance Ins. Co. of Illinois, 810 F. Supp. 1082,

12   1086 (N.D. Cal. 1992) (Addressing the “governmental interest analysis” and noting that “there is

13   no conflict in applying California law to a dispute if the same outcome would be reached under

14   the law of each of the states involved”); Genesis Ins. Co., 916 F. Supp. 2d at 1065 (“[W]here

15   there is no application of California's choice of law rules, the law of the forum state applies.”).

16           Here, neither party has pointed to a material conflict between the laws of California and

17   Illinois that would trigger application of either test. Indeed, in the pending motion, EMC notes

18   that “the law of California and Illinois regarding interpretation of the coverage issues involved in

19   this matter do not conflict.” (Doc. No. 31 at 23.) Sports Surfacing does not dispute this assertion

20   and, in opposing the pending motion, has relied exclusively on California law. (See Doc. No. 32.)
21   Moreover, at the December 3, 2019 hearing on the pending motion, neither party objected to the

22   court applying California law in resolving the pending motion. Accordingly, the court will apply

23   California law in this case. Hurtado v. Superior Court, 11 Cal. 3d 574, 582, 522 P.2d 666, 671

24   (1974) (“[W]e hold that where as here in a California action both this state as the forum and a

25   foreign state (or country) are potentially concerned in a question of choice of law . . . and it

26   appears that the foreign state (or country) has no interest whatsoever in having its own law
27   applied, California as the forum should apply California law.”).

28   /////
                                                        12
 1          2.      Duty to Defend or Indemnify in the Underlying Action.

 2          “It is . . . a familiar principle that a liability insurer owes a broad duty to defend its insured

 3   against claims that create a potential for indemnity.” Horace Mann Ins. Co. v. Barbara B., 4 Cal.

 4   4th 1076, 1081 (1993), as modified on denial of reh’g (May 13, 1993). “[T]he [insurer] must

 5   defend a suit which potentially seeks damages within the coverage of the policy.” Gray v. Zurich

 6   Ins. Co., 65 Cal. 2d 263, 275 (1966). “The determination [of] whether the insurer owes a duty to

 7   defend usually is made in the first instance by comparing the allegations of the complaint with the

 8   terms of the policy.” Horace Mann, 4 Cal. 4th at 1081. In analyzing an insurance policy, “courts

 9   must consider both the [] language in the policy, and the endorsements or exclusions affecting

10   coverage, if any, included in the policy terms.” Modern Dev. Co. v. Navigators Ins. Co., 111 Cal.

11   App. 4th 932, 939 (2003), as modified (Aug. 29, 2003), as further modified (Sept. 18, 2003).

12   “Facts known to the insurer and extrinsic to the third party complaint can generate a duty to

13   defend, even though the face of the complaint does not reflect a potential for liability under the

14   policy.” Montrose Chem. Corp. v. Superior Court, 6 Cal. 4th 287, 296 (1993).

15          To prevail in an action for declaratory relief regarding the duty to defend, “the insured

16   must prove the existence of a potential for coverage, while the insurer must establish the absence

17   of any such potential.” Id. at 300; see also Reg’l Steel Corp. v. Liberty Surplus Ins. Corp., 226

18   Cal. App. 4th 1377, 1389 (2014) (“The insurer’s defense duty is obviated where the facts are

19   undisputed and conclusively eliminate the potential the policy provides coverage for the third

20   party’s claim.”) “Facts merely tending to show that the claim is not covered or may not be
21   covered, but are insufficient to eliminate the possibility that resultant damages (or the nature of

22   the action) will fall within the scope of coverage . . . add no weight to the scales.” Montrose

23   Chem., 6 Cal. 4th at 300. Accordingly, for Sports Surfacing to survive summary judgment here,

24   it must show that the underlying claims may fall within the coverage of the policy. Montrose

25   Chem., 6 Cal. 4th at 300. EMC, on the other hand, “is entitled to summary judgment that no

26   potential for indemnity exists if the evidence establishes no coverage under the policy as a matter
27   of law.” Reg’l Steel, 226 Cal. App. 4th at 1389; see also Am. Star Ins. Co. v. Ins. Co. of the W.,

28   232 Cal. App. 3d 1320, 1325 (1991) (“If the claim does not fall within the insuring clauses, there
                                                        13
 1   is no need to analyze further. There is no coverage.”) (citations omitted).

 2          As relevant here, the EMC insurance policies provide Sports Surfacing with coverage for

 3   “property damage.” EMC contends that it is not obligated to defend or indemnify Sports

 4   Surfacing in the underlying state court action because the damages claimed in that underlying

 5   action do not constitute property damage as defined by the EMC insurance policies. For the

 6   reasons explained below, the court agrees.

 7                  a.      The Anderson Action Does Not Seek Damages for “Property Damage.”

 8          The EMC insurance policies define property damage as “[p]hysical injury to tangible

 9   property, including all resulting loss of use of that property” or “[l]oss of use of tangible property

10   that is not physically injured.” (Doc. No. 31-2 at 39, 103.) In the underlying state court action,

11   however, Anderson is not seeking damages for physical injury to tangible property or loss of use

12   of property. The Anderson Action asserts claims for breach of contract, negligence, breach of

13   express and implied warranties, and “strict liability.” (Doc. No. 31-2, Ex. 18.) Moreover, the

14   allegations of the complaint in that action do not claim that Sports Surfacing’s actions or inactions

15   lead to physical injury to tangible property or loss of use of that property. Instead, the complaint

16   in the Anderson Action alleges that an “insufficient layer of the Koster sealer was applied [by

17   Sports Surfacing] to the concrete floor of the Rec Center Fitness Room which allowed and caused

18   moisture to permeate through to the floor causing the adhesive to fail to remain bonded to the

19   rubber flooring.” 6 (Doc. No. 31-2 at 448.) The only damages sought by Anderson in that

20   underlying action are for the $229,345.71 that CSU Bakersfield back-charged Anderson after
21   CSU Bakersfield demolished, removed, and replaced the defective flooring that Sports Surfacing

22   installed in the college’s fitness room.

23          A claim to recover expenses incurred to replace defectively installed flooring is not,

24   however, a claim for “property damage.” In California, “the prevailing view is that the

25
     6
26     Sports Surfacing does not materially dispute these facts. Indeed, in its opposition to the
     pending motion, it concedes that “Roy’s Flooring engaged Sports Surfacing to obtain a Koster
27   sealer, which Sports Surfacing did. Sports Surfacing prepared the surface of the concrete floor
     and applied the Koster sealer under the supervision of a Koster representative. Sports Surfacing
28   then prepared and installed a supply rubber floor . . ..” (Doc. No. 32 at 5.)
                                                      14
 1   incorporation of a defective component or product into a larger structure does not constitute

 2   property damage unless and until the defective component causes physical injury to tangible

 3   property in at least some other part of the system.” F & H Constr. v. ITT Hartford Ins. Co., 118

 4   Cal. App. 4th 364, 372 (2004). Consequently, “property damage is not established by the mere

 5   failure of a defective product to perform as intended. Nor is it established by economic losses

 6   such as the diminution in value of the structure or the cost to repair a defective product structure.”

 7   Id. (citation omitted). These principles are in keeping with the basic purpose of CGL policies,

 8   which

 9                  are not designed to provide contractors and developers with coverage
                    against claims their work is inferior or defective. The risk of
10                  replacing and repairing defective materials or poor workmanship has
                    generally been considered a commercial risk which is not passed on
11                  to the liability insurer. Rather liability coverage comes into play
                    when the insured’s defective materials or work cause injury to
12                  property other than the insured’s own work or products.
13   Id. at 373 (citations and internal quotation marks omitted). “In short, a liability insurance policy

14   is not designed to serve as a performance bond or warranty of a contractor’s product.” Id.

15   (citations omitted).

16           Here, the undisputed facts on summary judgment establish that the damages claimed by

17   Anderson in the underlying state court action “resulted from the remediation of the [fitness

18   room], and remediation work does not constitute property damage under California law.” Am.

19   Home Assurance Co. v. SMG Stone Co., Inc., 119 F. Supp. 3d 1053, 1060 (N.D. Cal. 2015); see

20   also Reg’l Steel, 226 Cal. App. 4th at 1393 (“California cases consistently hold that coverage
21   does not exist where the only property ‘damage’ is the defective construction, and damage

22   to other property has not occurred.”).7 The court therefore concludes that as a matter of law the

23   damages claimed in the underlying action do not constitute property damage as defined by the

24   EMC insurance policies.

25   7
       Sports Surfacing’s contention that there is a potential for coverage under the EMC policies
26   because CSU Bakersfield back-charged Anderson $9,125.00 for “moving of equipment” similarly
     fails. (Doc. No. 32 at 7.) First, Sports Surfacing provides no authority indicating that the
27   “moving of equipment” constitutes property damage, as defined by the EMC policies. Second,
     and more importantly, CSU Bakersfield had to move that equipment in order to fix the defective
28   flooring. Accordingly, those costs are part of the remediation costs, not independent of them.
                                                       15
 1          Sports Surfacing attempts to circumvent this conclusion by contending that “[t]he state

 2   court complaint is at best ambiguous as to whether it alleges [a claim for] property damage.”

 3   (Doc. No. 32 at 7.) In support of its argument in this regard, Sport Surfacing directs the courts

 4   attention to paragraph 22 of the complaint in the Anderson Action, claiming that it seeks damages

 5   for “loss of past, present and/or future use.” (Id.) Sports Surfacing, however, misreads that

 6   paragraph of the complaint. Paragraph 22 of the state court complaint does not identify the

 7   damages that Anderson is seeking in the underlying action; that paragraph simply recites that,

 8   after discovery of the flooring defects, CSU Bakersfield “notified [Anderson] of those defects and

 9   failures and claimed and demanded that [Anderson] correct the latent defects and reimburse [CSU

10   Bakersfield] for any loss of past, present, and/or future use and diminution in value of the Rec

11   Center Fitness Room’s Flooring System caused by the occurrence of the latent defects and

12   failures.” (Doc. No. 31-2 at 449.) Of course, it is not surprising that CSU Bakersfield, upon

13   discovering the defects in the flooring, demanded that its general contractor (Anderson) make it

14   whole, and in doing so anticipated damages based on loss of use or diminution in value of the

15   fitness room. Notably missing from the state court complaint, however, is any allegation that

16   CSU Bakersfield did in fact recover damages from Anderson for “any loss of past, present, and/or

17   future use” of the fitness room. Indeed, as discussed, the Anderson Action only seeks damages to

18   recover reimbursement of the sum of $229,345.71 “for the cost of the testing, removal and

19   replacement of the failed flooring.” (Id. at 448.) Finally, the court notes that, CSU Bakersfield

20   has not sued Anderson or any subcontractor that worked on the Student Recreation Center project
21   for “property damage” to that facility. CSU Bakersfield sought and received reimbursement from

22   Anderson for the costs to repair the defects, and Anderson has thereafter sought reimbursement

23   from Sports Surfacing and the other subcontractors for those same costs. There is simply no

24   allegation in the Anderson Action that the damages sought by Anderson therein are for “property

25   damage” as that term is defined by the EMC insurance policies.

26          Finally, Sports Surfacing contends that, “while the cost of repairing or replacing the
27   insured’s defective work may not be covered, damage to any other portion of the building would

28   be covered.” (Doc. No. 32 at 7.) It argues that this court cannot yet determine whether a
                                                       16
 1   potential for coverage exists under the EMC insurance policies because “the underlying claim

 2   will ultimately be determined in the state court action.” (Id.) Sports Surfacing’s argument in this

 3   regard has already been addressed. As noted above, Sports Surfacing “must prove the existence

 4   of a potential for coverage,” Montrose Chem. Corp., 6 Cal. 4th at 300, which is done “by

 5   comparing the allegations of the complaint with the terms of the policy,” Horace Mann, 4 Cal.

 6   4th at 1081. However, save for the single reference to potential ambiguity in the complaint in the

 7   Anderson Action (which the court has already addressed and rejected), Sports Surfacing’s

 8   opposition is completely bereft of any facts or argument that would create a potential for EMC to

 9   cover it in that action.

10           Having determined that the damages claimed in the underlying action do not constitute

11   property damage, the court finds that there is no genuine dispute as to whether or not the EMC

12   insurance policies cover the causes of action asserted against Sports Surfacing in the underlying

13   state court action. The court will therefore grant EMC’s motion for summary judgment seeking a

14   declaration that, pursuant to the EMC insurance policies, it has no duty to defend or indemnify

15   Sports Surfacing in the underlying action. Moreover, having determined that the damages

16   claimed in the underlying action do not fall within the scope of the EMC insurance policies, the

17   court need not and will not analyze whether the policies’ “Damage to Your Product” or “Damage

18   to Your Work” exclusions are applicable to the underlying action.

19   B.      The Court Will Not Decline to Exercise its Jurisdiction over this Matter.

20           Finally, the court addresses Sports Surfacing’s argument that this court should decline to
21   exercise its jurisdiction under the Federal Declaratory Judgment Act because “jurisdiction is

22   expressly discretionary” and there is a “strong preference for having a state court, where the

23   underlying action is filed and pending, adjudicate a declaratory relief action for coverage as

24   well.” (Doc. No. 32 at 4, 8.) Essentially, Sports Surfacing argues that, because the Anderson

25   Action is pending in state court, this federal court should not exercise its jurisdiction in this

26   declaratory action. EMC describes this argument as an “unmeritorious, hail-Mary procedural
27   argument.” (Doc. No. 34 at 4.) However it may be characterized, the court finds this argument

28   advanced by EMC to be unpersuasive.
                                                        17
 1          In Government Employees Insurance Company v. Dizol, 133 F.3d 1220 (9th Cir. 1998),

 2   the Ninth Circuit noted that the factors outlined by the Supreme Court in Brillhart v. Excess

 3   Insurance Company of America, 316 U.S. 491 (1942), “remain the philosophic touchstone for the

 4   district court” when determining whether it should exercise its jurisdiction in a declaratory

 5   judgment action. 133 F.3d at 1225. Specifically, the court in Dizol noted that:

 6                  The district court should avoid needless determination of state law
                    issues; it should discourage litigants from filing declaratory actions
 7                  as a means of forum shopping; and it should avoid duplicative
                    litigation. If there are parallel state proceedings involving the same
 8                  issues and parties pending at the time the federal declaratory action
                    is filed, there is a presumption that the entire suit should be heard in
 9                  state court. The pendency of a state court action does not, of itself,
                    require a district court to refuse federal declaratory relief.
10                  Nonetheless, federal courts should generally decline to entertain
                    reactive declaratory actions.
11
                    However, there is no presumption in favor of abstention in
12                  declaratory actions generally, nor in insurance coverage cases
                    specifically. We know of no authority for the proposition that an
13                  insurer is barred from invoking diversity jurisdiction to bring a
                    declaratory judgment action against an insured on an issue of
14                  coverage . . ..
15                  But these are considerations for the district court, which is in the best
                    position to assess how judicial economy, comity and federalism are
16                  affected in a given case.
17   Id. at 1225–26 (internal quotation marks and citations omitted).

18          The court finds that consideration of the Brillhart factors do not compel this court to

19   decline to exercise its jurisdiction in this case. While this action involves a question of state law,

20   there is no indication that EMC is forum-shopping by seeking declaratory relief in this court, or
21   that entering judgment in favor of EMC in this action would result in duplicative litigation.

22   Indeed, EMC is not even a party to the Anderson Action, and the coverage questions presented in

23   this action are not at issue in the Anderson Action. Accordingly, this court’s conclusion that

24   EMC is not obligated to defend or indemnify Sports Surfacing with respect to the Anderson

25   Action will not resolve or in any way affect Anderson’s claim that Sports Surfacing is liable to it

26   for the repair costs that CSU Bakersfield back charged to Anderson.
27          Moreover, it appears that Sports Surfacing’s argument may be brought in bad faith. As

28   noted above, Sports Surfacing has counterclaimed for declaratory relief, seeking a declaration that
                                                        18
 1   the claims alleged against it in the underlying action are covered under the relevant provisions of

 2   the EMC insurance policies. (See Doc. No. 16.) It is therefore odd that Sports Surfacing asks this

 3   court to not exercise its jurisdiction, given that it has counterclaimed for declaratory relief itself.

 4   Moreover, the timing of Sports Surfacing’s argument compounds the court’s concern that it may

 5   not be brought in good faith. To argue now—after discovery has closed and after EMC has

 6   brought a motion for summary judgment—that this court should decline to exercise its

 7   jurisdiction under the Brillhart factors appears likely to be nothing more than an attempt to

 8   preclude this court from ruling in EMC’s favor.8 See, e.g., Dizol, 133 F.3d at 1225 (“Parties may

 9   no longer crouch in the underbrush, poised for the opportunity to interpose a discretionary

10   jurisdictional objection at the first hint of adversity.”).

11           Indeed, attached to EMC’s reply to Sports Surfacing’s opposition to the pending motion is

12   EMC attorney Lisa Darling-Alderton’s declaration, which further supports the court’s concern

13   that Sports Surfacing’s request may be brought in bad faith. Therein, attorney Darling-Alderton

14   avers that the parties—including Sport Surfacing, by and through its counsel in this matter,

15   attorney Arthur Grebow—“agreed [in June of 2019] to continue the trial in the Anderson

16   Litigation to January or February 2020 to allow time for the coverage issue to be decided via MSJ

17   in the Federal Court.” (Doc. No. 34-1 (“Darling Decl.”) at ¶ 5.) Attorney Darling-Alderton also

18   declares that, during “a conference call with all parties to this action for purposes of the Rule 26f

19   meeting and preparation of the joint report[,] . . . Mr. Grebow insisted that we include a date

20   certain for the motion for summary judgment in this action, so that the coverage issue would be
21   decided before trial commenced in the Anderson Action in January of 2020.” (Darling Decl. at

22   ¶ 7.) Attorney Darling-Alderton further declares that between July of 2019 to when Sports

23   Surfacing filed its opposition to the pending motion, attorney Grebow never indicated that he

24   intended on filing a motion or opposition contesting this court’s jurisdiction. (Id. at ¶¶ 7–14.) It

25   therefore appears clear that the parties in the underlying action agreed to postpone trial in that

26
     8
27     The court further notes that, to the extent that Sports Surfacing sought to dismiss or stay this
     action based on the application of the Brillhart factors, it should have done so by way of a
28   motion, and not in its opposition to EMC’s motion for summary judgment.
                                                         19
 1   action so that this federal court could resolve the coverage issues well before trial. (Id. at ¶ 5

 2   (“Anderson wanted the coverage issue to be decided before proceeding with mediation or trial,

 3   for the obvious reason that having an insurer possibly participate in the mediation would [] impact

 4   those discussion.”).)

 5          Accordingly, the court will not decline to exercise its jurisdiction over this matter.

 6                                             CONCLUSION

 7          For the reasons set forth above, EMC’s motion for summary judgment (Doc. No. 31) is

 8   granted and the Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
        Dated:     December 27, 2019
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        20
